Case 1:20-cv-21553-MGC Document 106-4 Entered on FLSD Docket 05/20/2020 Page 1 of 12




                              Ex. C
Case
 Case1:20-cv-21553-MGC
      1:20-cv-21543-KMW Document
                         Document106-4
                                  24 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket05/07/2020
                                                               05/20/2020 Page
                                                                           Page1 2ofof1112



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                Case No. 20-21543-CIV-WILLIAMS



    ANGEL PORTUONDO,

                        Petitioner,

    vs.

    FIELD OFFICE DIRECTOR
    MIAMI FIELD OFFICE, et al.,

                       Respondents.

    __________________________/

                                              ORDER

           THIS MATTER is before the Court on Petitioner Angel Portuondo’s petition for writ

    of habeas corpus pursuant to 28 U.S.C. § 2241. (DE 1). Respondents filed a response in

    opposition (DE 10) and Mr. Portuondo filed a reply (DE 17). The Court also held a

    telephonic conference on May 4, 2020, during which the Parties presented arguments on

    their positions.

    I.     BACKGROUND

           Mr. Portuondo, a 51-year-old Cuban native, has lived in the United States since

    1994. (DE 1). In 1995, his status was adjusted to that of a lawful permanent resident. (DE

    10). Because of prior convictions, Mr. Portuondo is now in removal proceedings under

    Section 237(a)(2)(A)(iii) of the Immigration and Nationality Act. 1 Id. Specifically, in 2016,

    Mr. Portuondo was convicted for use of unauthorized access device in violation of 18



    1
     Mr. Portuondo is separately seeking asylum, withholding of removal, protection under the
    Convention Against Torture, and readjustment of status under the Cuban Adjustment Act. (DE 1).
Case
 Case1:20-cv-21553-MGC
      1:20-cv-21543-KMW Document
                         Document106-4
                                  24 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket05/07/2020
                                                               05/20/2020 Page
                                                                           Page2 3ofof1112



    U.S.C. §1029(a)(2) and aggravated identity theft in violation of 18 U.S.C. § 1028(a)(1). 2

    Id. He was sentenced to a 42 month term of imprisonment followed by a 3 year term of

    supervised release. Id. On July 5, 2019, upon being released from federal custody, Mr.

    Portuondo was detained by ICE and transferred to the Krome Service Processing Center

    (“Krome”). Id. As of the date of this Order, Mr. Portuondo remains detained at Krome and

    has still not been given the opportunity for a bond hearing, nor has his case been heard

    (or scheduled) on the merits. (DE 1). According to Respondents, an immigration judge

    denied Mr. Portuondo’s request for bond on the basis that he is subject to mandatory

    detention under 8 U.S.C. § 1226(c). (DE 10).

           Mr. Portuondo filed this Petition not only in light of his prolonged detention without

    a bond hearing or any hearing on the merits, but also because he suffers from a

    recurrence of prostate cancer—“Mr. Portuondo has a medical history of prostate cancer

    and partial prostatectomy with recent positive prostate biopsy results”—and is therefore

    more vulnerable to severe illness or death if infected by COVID-19. (DE 1; DE 12-1; DE

    18-1). In February 2020, Mr. Portuondo was transported to Larkin Community Hospital

    where an oncologist made various recommendations for treatment. 3 Id. According to Mr.

    Portuondo’s petition, “his cancer has progressed, including possible metastasis, and he

    is experiencing major neurological and musculoskeletal conditions including major




    2
      The Court notes that in 2010, based on previous convictions, Mr. Portuondo was placed in
    removal proceedings. However, on January 31, 2014, Immigration Judge John Opaciuch granted
    Mr. Portuondo relief from removal in the form of cancellation of removal under Section 240A(a)
    for lawful permanent residents. (DE 10-7).
    3
      Specifically, “(1) a PSA to assess the progression of biochemical recurrence; (2) CT of the
    abdomen/pelvis and NM Bonescan to assess for metastatic disease; (3) CBC and CMP; (4)
    treatment with an androgen-receptor antagonist, either Lupron or Enzalutamide; and potentially
    radiation therapy.” (DE 1).

                                                  2
Case
 Case1:20-cv-21553-MGC
      1:20-cv-21543-KMW Document
                         Document106-4
                                  24 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket05/07/2020
                                                               05/20/2020 Page
                                                                           Page3 4ofof1112



    headaches, dizziness, loss of sensation in the perineal region, and bilateral chronic pain.”

    (DE 1; DE 1-3).

           Michelle El-Hajjaoui, D.O. from the Cancer Center at Larkin (“Larkin”), provided an

    affidavit further confirming that Mr. Portuondo “has high grade prostate cancer with

    biochemical recurrence” and has been under Larkin’s care since February 13, 2020. (DE

    18-1). Dr. El-Hajjaoui states that it is Larkin’s recommendation that Mr. Portuondo strictly

    adhere to the required therapy “to improve his overall survival and prevent progression of

    disease that can increase morbidity/mortality with organ crisis and bone lesions.” Id.

    Despite Dr. El-Hajjaoui’s recommendation, during the May 4, 2020 telephonic conference,

    Mr. Portuondo’s counsel advised the Court that, although Mr. Portuondo had a medical

    appointment scheduled on May 2, 2020, he was not taken to the appointment or advised

    whether it will be rescheduled. Respondents did not dispute counsel’s statement or

    provide any indication as to when Mr. Portuondo would be transported to Larkin for

    required treatment and/or examination.

           Respondents do not contest the serious health risks Mr. Portuondo faces in the

    wake of the COVID-19 pandemic. Indeed, the affidavit Respondents submitted by Dr. Luis

    A. Ortega, the Clinical Director of the Krome Medical Referral Center, confirms that Mr.

    Portuondo is in a “high-risk category.” (DE 12-1).       Dr. Ortega explains that “CDC

    guidelines stipulate that immunocompromised patients, to include those patients who are

    undergoing cancer treatment, are in high risk category for severe disease if infected by

    COVID 19.” Id. Dr. Ortega goes on to state that “Mr. Portuondo meets said criteria and is

    therefore in a high-risk category.” Id.




                                                 3
Case
 Case1:20-cv-21553-MGC
      1:20-cv-21543-KMW Document
                         Document106-4
                                  24 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket05/07/2020
                                                               05/20/2020 Page
                                                                           Page4 5ofof1112



           Finally, Mr. Portuondo states that he “has been identified by Krome staff as

    someone who was exposed to COVID-19.” (DE 1). Notwithstanding his particular health

    conditions and Dr. Ortega’s finding that he is in a high-risk category, at the time of filing

    his Petition, Mr. Portuondo had been placed “in a unit of many other people who have

    been exposed. He sleeps on a bunk bed in close proximity to other people, is forced to

    eat near many others, and must use a communal bathroom.” Id. Mr. Portuondo’s counsel

    indicated during the May 4, 2020 telephonic conference that she visited Mr. Portuondo

    on May 3, 2020 and observed significant deterioration in his health; for example, she

    stated that Mr. Portuondo had difficulty breathing while speaking. Respondents did not

    dispute that Mr. Portuondo’s health has worsened.

    II.    ANALYSIS

           Mr. Portuondo challenges his continued detention on two grounds. First, in

    violation of his Fifth Amendment rights on the basis that he “is imminent danger of

    contracting [COVID-19]” and, second, in violation of his procedural due process rights

    under the Fifth Amendment and in violation of the Eighth Amendment for being detained

    since July 2019 without the opportunity for a bond hearing. (DE 1).

           Mr. Portuondo has been detained since July 2019 without the opportunity for a

    bond hearing. Respondents emphasize that because of his criminal history, he is subject

    to mandatory detention under 8 U.S.C. § 1226(c)(2) and is not eligible for release. 4 As

    discussed during the May 4 telephonic hearing, numerous courts have reviewed petitions


    4
     During the telephonic hearing, the Court inquired as to the Respondents’ position in light of the
    decisions in Gayle v. Meade, No. 20-21453-CIV-MGC (S.D. Fla. Apr. 30, 2020) and Fraihat v.
    U.S. Immigration & Customs Enf’t, No. EDCV191546JGBSHKX, 2020 WL 1932570 (C.D. Cal.
    Apr. 20, 2020). Respondents did not challenge the deterioration of Mr. Portuondo’s health or the
    high risks he faces as a cancer patient, but represented that because of his mandatory detention
    status, he is not on track for consideration of release.

                                                    4
Case
 Case1:20-cv-21553-MGC
      1:20-cv-21543-KMW Document
                         Document106-4
                                  24 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket05/07/2020
                                                               05/20/2020 Page
                                                                           Page5 6ofof1112



    by those who are allegedly detained in violation of their due process rights,

    notwithstanding mandatory detention under Section 1226(c). Indeed, “the Supreme Court

    has consistently allowed for habeas challenges to detention statutorily mandated by the

    Immigration and Nationality Act.” Vazquez Barrera v. Wolf, No. 4:20-CV-1241, 2020 WL

    1904497, at *5 (S.D. Tex. Apr. 17, 2020) (citing Jennings, 138 S. Ct. at 837-38, 838-39);

    see also Moore v. Nielsen, No. 418CV01722LSCHNJ, 2019 WL 2152582, at *9 (N.D. Ala.

    May 3, 2019) (“[A]n appreciable number of district courts since Jennings have ruled that

    immigrants facing §§ 1225(b) and 1226(c) removal proceedings, regardless of their

    immigration status, enjoy due process rights against prolonged detention.”).

           For example, in Vazquez Barrera v. Wolf, the defendants argued that the court

    was “barred from granting habeas relief because [p]laintiffs [were] mandatorily detained

    under 8 U.S.C. §§1226(c) and 1231(a)(a).” Id. Finding that “mandatory detention statutes

    do not bar [the court’s] power to issue relief through a writ of habeas corpus”, the court

    turned to the merits of plaintiffs’ claims—that the defendants were violating the plaintiffs’

    rights “under the Fifth Amendment to substantive due process by continuing to detain

    them during the ongoing pandemic.” Id.; see also Valenzuela Arias v. Decker, No. 20 CIV.

    2802 (AT), 2020 WL 1847986 (S.D.N.Y. Apr. 10, 2020) (concluding that the respondents

    “failed to justify [p]etitoners’ continued detention in unsafe conditions” and “courts have

    the authority to order those detained in violation of their due process rights released,

    notwithstanding § 1226(c)”); Basank v. Decker, No. 20 CIV. 2518 (AT), 2020 WL

    1481503, at *6 (S.D.N.Y. Mar. 26, 2020) (“[C]ourts have the authority to order those

    detained in violation of their due process rights released, notwithstanding § 1226(c)”);

    Bent v. Barr, No. 19-CV-06123-DMR, 2020 WL 1812850, at *2 (N.D. Cal. Apr. 9, 2020)



                                                 5
Case
 Case1:20-cv-21553-MGC
      1:20-cv-21543-KMW Document
                         Document106-4
                                  24 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket05/07/2020
                                                               05/20/2020 Page
                                                                           Page6 7ofof1112



    (“To the extent that Respondents claim Bent is absolutely prohibited from seeking release

    because he is mandatorily detained under 18 U.S.C. § 1226(c), the court has already

    rejected that argument.”); Ferreyra v. Decker, No. 20 CIV. 3170 (AT), 2020 WL 1989417,

    at *11 (S.D.N.Y. Apr. 27, 2020) (“[C]ourts have the authority to order those held in violation

    of their due process rights released, notwithstanding § 1226(c)”).

           Respondents acknowledge that “courts have generally held that prolonged

    detention under Section 1226(c) that is unreasonable and arbitrary is subject to challenge

    under the Due Process Clause” but argue that Mr. Portuondo’s continued detention

    remains reasonable and lawful. (DE 10). According to Respondents, “the touchstone for

    this analysis is whether mandatory detention without a bond hearing under the

    circumstances of the case is so ‘unreasonable or unjustified’ that it amounts to an arbitrary

    deprivation of liberty.” Id. (quoting Misquitta v. Warden Pine Prairie ICE Processing Ctr.,

    353 F. Supp. 3d 518, 525 (W.D. La. 2018)); see also Sopo v. U.S. Attorney Gen., 825

    F.3d 1199, 1217 (11th Cir. 2016), vacated on other grounds, 890 F.3d 952 (11th Cir.

    2018) (“As instructed by Zadvydas and Demore, we begin with the core principle that ‘the

    reasonableness of any given detention pursuant to § 1226(c) is a function of whether it is

    necessary to fulfill the purpose of the statute.’”).

           In Misquitta, the court explained that following the Supreme Court’s ruling in

    Jennings v. Rodriguez, 138 S. Ct. 830 (2018), courts adopt a “case-by-case approach

    that . . . examine[s] a number of case specific-factors to determine whether a given period

    of detention is unreasonable or arbitrary.” Misquitta, 353 F. Supp. 3d at 524. Respondents

    claim that “courts, including the district courts in the Eleventh Circuit, have relied primarily

    on the following factors to make their determination: (1) length of the detention without a



                                                   6
Case
 Case1:20-cv-21553-MGC
      1:20-cv-21543-KMW Document
                         Document106-4
                                  24 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket05/07/2020
                                                               05/20/2020 Page
                                                                           Page7 8ofof1112



    bond hearing, (2) the cause of any delays (including the party responsible for the delay),

    (3) whether any impediments exist to final removal if ordered, (4) the length of the

    petitioner’s criminal sentences as compared to the length of mandatory detention and (5)

    whether the facility for civil immigration detention is meaningfully different from a penal

    institution for criminal detention.” (DE 10). Respondents acknowledge that “[t]hese factors

    must be tied back to the ultimate question for the court: has prolonged detention become

    unreasonable, unjustified, or arbitrary in light of the purpose of Section 1226(c).” Id. As

    Misquitta recognizes, courts may examine an array of factors 5 but ultimately, the

    determination of whether “detention [has] become so unreasonable and arbitrary that it

    violates a petitioner's right to due process” hinges on an individualized assessment “of

    whether section 1226(c) violates due process as applied to the petitioner before the

    court.” Misquitta, 353 F. Supp. 3d at 525–26. Based on the specific facts here, the Court

    finds that Mr. Portuondo’s continued detention has become unreasonable such that it

    violates his right to due process.

           As stated above, Mr. Portuondo has been detained for nearly 10 months without a

    bond hearing or a scheduled hearing on his removal. “Given that Congress and the

    Supreme Court believed that most removal proceedings would be completed within five

    months, and the Supreme Court provided for a six-month rule in Zadvydas, the

    constitutional case for continued detention without inquiry into its necessity becomes

    more and more suspect as detention continues past those thresholds.” Sopo v. U.S.



    5
      Mr. Portuondo relies on the following three: (1)“whether the noncitizen has raised a ‘good faith’
    challenge to removal—that is, the challenge is ‘legitimately raised’ and presents ‘real issues.’”;
    (2) “reasonableness is a ‘function of the length of the detention,’ with detention presumptively
    unreasonable if it lasts six months to a year”; and (3) “the likelihood that detention will continue
    pending future proceedings.” (DE 1)

                                                     7
Case
 Case1:20-cv-21553-MGC
      1:20-cv-21543-KMW Document
                         Document106-4
                                  24 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket05/07/2020
                                                               05/20/2020 Page
                                                                           Page8 9ofof1112



    Attorney Gen., 825 F.3d 1199, 1217 (11th Cir. 2016) (internal quotations

    omitted), vacated on other grounds, 890 F.3d 952 (11th Cir. 2018). Notwithstanding the

    length of time Mr. Portuondo has been detained, Respondents claim that there has been

    no unreasonable delay by the Government in pursuing and completing immigration

    proceedings and, further, there are no impediments to Mr. Portuondo’s removal at the

    conclusion of the proceedings (whenever they might occur). Although Respondents

    represent that Mr. Portuondo has a hearing scheduled for May 7, 2020 on his application

    for relief from removal, Mr. Portuondo’s counsel advised the Court during the telephonic

    conference that the upcoming hearing is only a calendar call where a future date to

    adjudicate Mr. Portuondo’s application for relief will be scheduled. Respondents did not

    dispute this clarification. Accordingly, as of the date of this Order, Mr. Portuondo’s case

    remains pending indefinitely in a period where matters are being delayed due to the

    COVID-19 pandemic.

          Respondents also rely on data from an ICE Enforcement and Removal Operations

    report to establish that there is no impediment to deporting Cuban nationals like Mr.

    Portuondo. (DE 10). However, the report cited provides data from Fiscal Year 2019—

    when removals were not delayed or cancelled due to COVID-19. Courts, including a judge

    in this district, have found that the current pandemic poses an impediment to the removal

    of detainees. See, e.g., Ferrer v. Barr, No. 19-25265-CIV-CMA (S.D. Fla. Apr. 14, 2020)

    (“Petitioner shows the COVID-19 pandemic is likely to affect future flights to Venezuela.

    Respondents fail to rebut this point.”); see also Ali v. Dep’t of Homeland Sec., No. 4:20-

    CV-0140, 2020 WL 1666074 (S.D. Tex. Apr. 2, 2020) (“[D]ue to grave circumstances

    beyond the control of either party, the Government can no longer remove [p]etitioner to



                                                8
Case
Case1:20-cv-21553-MGC
     1:20-cv-21543-KMW Document
                       Document106-4
                                24 Entered
                                     Entered
                                           onon
                                              FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/07/2020
                                                            05/20/2020Page
                                                                        Page
                                                                           9 of
                                                                             1011
                                                                                of
                                     12


   Pakistan in the foreseeable future. The COVID-19 pandemic has now reached at least

   171 countries and disrupted international travel and the regular course of business both

   in the United States and around the world.”).

          In Ferrer, the court found that the COVID-19 pandemic is likely to affect the

   reasonable foreseeability of removal from the United States. Ferrer, No. 19-25265-CIV-

   CMA (S.D. Fla. Apr. 14, 2020). The petitioner in Ferrer was convicted of cocaine

   trafficking and sentenced to seven years of imprisonment. After completing his sentence

   in June 2019, he was taken into ICE custody and detained at Krome. Like Mr. Portuondo,

   he “remained in custody for well over six months.” Id. And although the parties disputed

   whether U.S.-Venezuela relations would permit removal to Venezuela, the respondents

   in Ferrer did not address COVID-19’s impact on international travel. Respondents had

   twice failed to remove the petitioner—a flight scheduled to Venezuela in January 2020

   was canceled, and one in March 2020 was canceled. The respondents did not explain

   why the first flight was cancelled, but “to rebut [the] [p]etitioner’s contention that poor U.S.-

   Venezuela relations make it unlikely he will be removed”, the respondents pointed to the

   fact that the petitioner’s second flight was cancelled due to COVID-19. Id. Despite the

   respondents’ advising the court that the petitioner is now rescheduled to be removed the

   week of July 6, the court still found their assertion insufficient in light of the ongoing health

   crisis and the uncertainty of his actual removal in July. Granting the petition for habeas

   corpus, the court found that “[a]s [r]espondents have already detained [p]etitioner for

   several months past the presumptively reasonable period and continue to delay removal,

   keeping [p]etitioner in custody for at least another three months would be unreasonable.”

   Id.



                                                  9
Case 1:20-cv-21543-KMW
     1:20-cv-21553-MGC Document 106-4
                                24 Entered
                                      Entered
                                           on on
                                              FLSD
                                                 FLSD
                                                   Docket
                                                      Docket
                                                          05/07/2020
                                                             05/20/2020
                                                                      Page
                                                                        Page
                                                                           10 11
                                                                              of 11
                                                                                 of
                                      12


          The petitioner in Ferrer was transferred to Krome in June 2019 and ordered

   released on April 14, 2020. Here, Mr. Portuondo was transferred to Krome on July 5,

   2019; he has been detained for nearly the same amount of time as the petitioner in Ferrer.

   And, considering the length of the criminal sentences in relationship to the length of the

   mandatory detention, it should be noted that Mr. Portuondo received half the sentence

   the petitioner in Ferrer received. Moreover, although the petitioner in Ferrer had specific

   medical needs “due to a birth defect called arthrogryposis”, he did not appear to be as

   medically vulnerable to serious illness or death if infected with COVID-19 as Mr.

   Portuondo currently is.

          It is undisputed that Mr. Portuondo is suffering from prostate cancer and needs

   medical treatment, that his health is deteriorating, and that while all persons are at risk of

   being infected by COVID-19, he faces a particularly higher risk because of his medical

   conditions. Accordingly, Mr. Portuondo’s nearly 10 month detention, combined with the

   ongoing threat of COVID-19, makes his continued detention unreasonable in light of his

   uniquely precarious health situation. Moreover, to assure Respondents that he will not fail

   to appear for removal hearings, the purpose underlying Section 1226(c), Mr. Portuondo

   has submitted a detailed release plan as well as a sworn declaration by his local sponsor6,

   Corey Fields, stating that he is willing to act as a surety and that he “understand[s] that if

   Angel Portuondo fails to appear the Court may impose a monetary fine against [him] up

   to $25,000.” (DE 23-1). Finally, as Respondents aver, the Court must ultimately consider

   whether “prolonged detention become[s] unreasonable, unjustified, or arbitrary in light of


   6
    Mr. Portuondo has been married to a U.S. citizen for almost 4 years, but his partner lives in
   North Carolina. (DE 1). Accordingly, Mr. Portuondo’s release plan provides that he will reside in
   an efficiency at the house of his longtime friend and sponsor, Corey Fields in Miami, Florida. (DE
   17; DE 23).

                                                  10
Case 1:20-cv-21543-KMW
     1:20-cv-21553-MGC Document 106-4
                                24 Entered
                                      Entered
                                           on on
                                              FLSD
                                                 FLSD
                                                   Docket
                                                      Docket
                                                          05/07/2020
                                                             05/20/2020
                                                                      Page
                                                                        Page
                                                                           11 12
                                                                              of 11
                                                                                 of
                                      12


   the purpose of Section 1226(c).” (DE 10). Given Mr. Portuondo’s rapidly deteriorating

   health in the midst of the extraordinary threat posed by this pandemic, the Court finds that

   after 10 months, his continued detention in light of his medical situation is unreasonable.

          Accordingly, based on the individualized assessment of Mr. Portuondo’s

   worsening health and prolonged detention with the ongoing threat of COVID-19, it is

   ORDERED AND ADJUDGED that:

          1. The Petition (DE 1) is GRANTED.

          2. Petitioner Angel Portuondo shall be released from custody under appropriate

             conditions of supervised release, including any electronic monitoring required

             by the Respondents and home confinement at 5730 SW 62nd Terrace, Miami,

             Florida 33143.

          3. Mr. Portuondo shall only be permitted to leave home confinement to attend

             necessary medical appointments and court proceedings.

          4. Mr. Portuondo shall check in with his attorney twice weekly, and his counsel

             shall file a weekly status report confirming that he remains in home

             confinement. Counsel shall also file a bi-monthly status report outlining Mr.

             Portuondo’s medical condition.

          5. Should Mr. Portuondo’s medical condition improve, the Court will revisit this

             Order on the Respondents’ request.

          DONE AND ORDERED in Chambers in Miami, Florida, this 7th day of May, 2020.




                                               11
